OPINION — AG — QUESTION(1): "IS A MEMBER OF THE COUNTY EXCISE BOARD ENTITLED TO BE PAID MILEAGE FROM HIS PLACE OF RESIDENCE TO THE COUNTY COURTHOUSE ON THE DAYS IN WHICH HE IS ENGAGED IN HIS OFFICIAL DUTIES?" —  AFFIRMATIVE, PROVIDED THE RESIDENCE OF SUCH BOARD MEMBER IS OUTSIDE THE CONTY SEAT. QUESTION(2): "ALSO, IS HE ENTITLED TO ANY ALLOWANCE FOR PERFORMING SUCH SERVICES OTHER THAN THE CONSIDERATION PROVIDED IN THE STATUTE?" — NEGATIVE  CITE: 68 O.S. 1965 Supp., 2458 [68-2458] (W. J. MONROE) FILENAME: m0000958 CONNER O. MONTGOMERY DISTRICT ATTORNEY ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 6, 1967 OPINION — AG — QUESTION(1): "IS A MEMBER OF THE COUNTY EXCISE BOARD ENTITLED TO BE PAID MILEAGE FROM HIS PLACE OF RESIDENCE TO THE COUNTY COURTHOUSE ON THE DAYS IN WHICH HE IS ENGAGED IN HIS OFFICIAL DUTIES?" —  AFFIRMATIVE, PROVIDED THE RESIDENCE OF SUCH BOARD MEMBER IS OUTSIDE THE CONTY SEAT. QUESTION(2): "ALSO, IS HE ENTITLED TO ANY ALLOWANCE FOR PERFORMING SUCH SERVICES OTHER THAN THE CONSIDERATION PROVIDED IN THE STATUTE?" — NEGATIVE  CITE: 68 O.S. 1965 Supp., 2458 [68-2458] (W. J. MONROE)